Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                                 NEWS RELEASE #021


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 8th day of May, 2019, are as follows:



PER CURIAM:



2018-B-1812       IN RE: DANTE JEROME BUTLER

                  Upon review of the findings and recommendations of the hearing
                  committee and disciplinary board, and considering the record,
                  briefs, and oral argument, it is ordered that Dante J. Butler,
                  Louisiana Bar Roll number 33753, be and he hereby is suspended
                  from the practice of law for a period of eighteen months. It is
                  further ordered that all but one year of this suspension shall be
                  deferred.    Following the active portion of the suspension,
                  respondent shall be placed on unsupervised probation for a period
                  of one year. As a condition of probation, respondent is ordered
                  to attend and successfully complete the Louisiana State Bar
                  Association’s Ethics School.      The probationary period shall
                  commence from the date respondent and the ODC execute a formal
                  probation plan.    Any failure of respondent to comply with the
                  conditions   of   probation,   or  any   misconduct   during   the
                  probationary period, may be grounds for making the deferred
                  portion of the suspension executory, or imposing additional
                  discipline, as appropriate. All costs and expenses in the matter
                  are assessed against respondent in accordance with Supreme Court
                  Rule XIX, § 10.1, with legal interest to commence thirty days
                  from the date of finality of this court’s judgment until paid.

                  CRICHTON,   J.,   concurs   in   part,   dissents   in   part   and   assigns
                  reasons.
05/08/18


                        SUPREME COURT OF LOUISIANA

                                     NO. 2018-B-1812

                         IN RE: DANTE JEROME BUTLER


                  ATTORNEY DISCIPLINARY PROCEEDING


PER CURIAM

       This disciplinary matter arises from formal charges filed by the Office of

Disciplinary Counsel (“ODC”) against respondent, Dante Jerome Butler, an attorney

licensed to practice law in Louisiana.



                                 UNDERLYING FACTS

       By way of background, Charles Taylor and Shawna Terrell were the

principals of an organization known as the Knowledge Center Temple (“KCT”). Mr.

Taylor and Ms. Terrell held themselves out as “pro se paralegals” who assisted

incarcerated individuals with their post-conviction relief proceedings. Mr. Taylor

and Ms. Terrell are not attorneys, nor are they inmates who provide legal services

and assistance to other inmates as “inmate counsel substitutes” under regulations of

the Louisiana Department of Public Safety and Corrections. 1

       In 2014, respondent was approached by Mr. Taylor, who said that he was

looking for an attorney to “go over his work.” Respondent knew that Mr. Taylor

and Ms. Terrell were not attorneys, but he nevertheless agreed to “proofread” the

legal work done by Mr. Taylor and Ms. Terrell on behalf of individuals who



1
  See La. DPSC Reg. No. B-05-004, which defines “counsel substitutes” as “persons not admitted
to the practice of law, but offenders who aid and assist, without cost, an accused offender in the
preparation and presentation of his defense and/or appeal.”
contacted KCT. The arrangement between KCT and respondent as to the work to

be performed, or the fee arrangement, was never reduced to writing.

       In May 2015, Raymond Casaday contacted KCT after he learned about its

services from individuals at the correctional center where he was incarcerated. Mr.

Casaday advised that his criminal matter was pending on appeal and that he was

seeking assistance with the later filing of an application for post-conviction relief.

Mr. Taylor determined the amount of the fee for the services to be provided would

be $7,000. Mr. Casaday sent $500 to KCT on June 12, 2015, but knowing that Mr.

Taylor and Ms. Terrell were not licensed to practice law, he advised Mr. Taylor that

he wanted an attorney to handle the matter.

       On June 20, 2015, Ms. Terrell wrote to Mr. Casaday, advising that she had

received the funds and that “we do have a lawyer for you, so when you’re ready to

start this process please don’t hesitate to let us know.” On June 28, 2015, Ms. Terrell

wrote Mr. Casaday again, advising that she had done a case analysis and could “see

where we can get you another trial based upon newly discovered evidence.” Mr.

Casaday was also advised in this correspondence that respondent would be

representing him. Mr. Casaday subsequently spoke with respondent, who confirmed

the fee for the services to be provided.

       On July 15, 2015, Mr. Casaday forwarded an additional $6,500 to KCT via a

check payable to Ms. Terrell, for a total of $7,000. Ms. Terrell cashed the check and

provided respondent with a cash payment of $2,000 for his services. On July 30,

2015, Mr. Taylor promised to provide Mr. Casaday a receipt “showing what you

have paid to us as well as the lawyer.” 2



2
  This letter was written on stationery which contained the name and address of both KCT and
respondent. Respondent denied that he gave KCT permission to use his name and address on its
stationery. However, we note that the record contains a total of nine such letters dated between
July 30, 2015 and January 7, 2016, including letters of August 31, 2015, October 19, 2015, and
November 22, 2015 which were copied to respondent.


                                               2
       In return for the fee paid to KCT, Mr. Taylor and Ms. Terrell gave Mr.

Casaday legal advice and prepared motions, a “pro se” writ application, 3 and a

memorandum in support of an application for post-conviction relief. Mr. Taylor sent

respondent drafts of the memorandum in support of Mr. Casaday’s application for

post-conviction relief, which respondent reviewed, commented upon, and sent back

to Mr. Taylor. Many of respondent’s comments were not incorporated into Mr.

Taylor’s successive drafts; however, because respondent did not consider himself to

be Mr. Taylor’s supervisor, respondent did not request or require review and

approval of a final draft of the document prior to its submission to Mr. Casaday or a

court. Respondent did not sign or file any pleadings or memoranda on behalf of Mr.

Casaday.

       Ultimately, Mr. Casaday refused to sign the post-conviction relief application

prepared by KCT due to its poor quality. On October 16, 2016, Mr. Casaday wrote

to respondent directly regarding the agreement that respondent would complete the

application for post-conviction relief for the $7,000 that Mr. Casaday paid. Mr.

Casaday asked respondent to meet with him and said that he had been relocated to a

closer prison facility. Mr. Casaday wrote, “If you are not going to help me do my

post-conviction then just let me know this and return my money to me so I can get

someone who could help me.” On October 21, 2016, respondent replied to Mr.

Casaday, reminding him “that you are a client of C/S [Charles Taylor/Shawna

Terrell].” On September 28, 2017, several months after the formal charges were

filed in this matter, respondent refunded the sum of $2,000 to Mr. Casaday.

       Respondent also worked with KCT on a legal matter for Jeremy Daigre. In

June 2015, Craig Daigre, Jeremy’s father, gave respondent a check for $6,000.

Respondent cashed the check, retained the sum of $2,000 as his fee, and delivered


3
 The writ application filed with this court was denied. See State v. Casaday, 15-0607 (La. 2/5/16),
186 So. 3d 1162.


                                                3
the remaining funds to Ms. Terrell. In April 2016, Mr. Taylor forwarded to

respondent a “Supervisory Writ of Habeas Corpus to Vacate a Prejudicial Illegal

and/or Unconstitutional Habitual Offender Multiple Bill Sentence” which Mr.

Taylor had prepared on behalf of Mr. Daigre. In August 2016, the trial court denied

the motion that Mr. Daigre submitted “pro se” to the court. In September 2017,

several months after the formal charges were filed in this matter, respondent filed a

motion to reconsider sentence on behalf of Mr. Daigre.



                         DISCIPLINARY PROCEEDINGS

      In October 2016, Mr. Casaday filed a complaint against respondent with the

ODC. In May 2017, the ODC filed formal charges against respondent, alleging that

his conduct violated the following provisions of the Rules of Professional Conduct:

Rules 5.4(a) (a lawyer shall not share legal fees with a nonlawyer), 5.5(a) (a lawyer

shall not practice law in violation of the regulation of the legal profession in that

jurisdiction, or assist another in doing so), and 8.4(a) (violation of the Rules of

Professional Conduct).

      Respondent answered the formal charges and admitted that he agreed to

proofread legal work performed by Mr. Taylor and Ms. Terrell. However, he denied

that he entered into a lawyer-client relationship with Mr. Casaday or with Mr.

Daigre. He further denied that he acted knowingly or intentionally in facilitating the

unauthorized practice of law or in sharing legal fees with nonlawyers, and suggested

that “his misconduct, if any, was committed negligently.”



                                  Formal Hearing

      This matter proceeded to a hearing conducted by the hearing committee in

October 2017. The ODC called the following witnesses to testify at the hearing: Mr.



                                          4
Casaday, Jeremy Daigre and his father, Craig Daigre, and Ms. Terrell. 4 Respondent

testified on his own behalf and on cross-examination by the ODC. He called no

witnesses to testify before the committee.



                                Hearing Committee Report

       Based upon the evidence and testimony presented at the hearing, the hearing

committee made the following findings of fact:

       The committee found that respondent shared fees with nonlawyers,

specifically Mr. Taylor and Ms. Terrell. The documentary evidence shows that KCT

charged a $7,000 fee to Mr. Casaday. Ms. Terrell paid respondent $2,000 in cash

on July 15, 2015, and respondent deposited the cash into his bank account the next

day. Respondent refunded the $2,000 fee to Mr. Casaday on September 28, 2017, a

little more than two weeks before the hearing in this matter. In Mr. Daigre’s case,

the evidence shows that Mr. Daigre’s father wrote a check made payable to

respondent for $6,000. The check had the notation “appeal process” handwritten on

the memo line. Respondent testified that he cashed the check, took $2,000 as his

fee, and gave the balance to Ms. Terrell.

       The committee also found that respondent facilitated the unauthorized

practice of law by working with nonlawyers to render legal services related to post-

conviction proceedings. Respondent testified that when he agreed to work with Mr.

Taylor and Ms. Terrell, he knew they were not attorneys but were rather “pro se

paralegals” who rendered legal services to incarcerated individuals. Although

respondent contends that he only proofed legal pleadings sent to him by Mr. Taylor

and Ms. Terrell, the evidence establishes that respondent’s work went well beyond

proofreading.      The committee found by clear and convincing evidence that


4
 Mr. Taylor could not be located. Ms. Terrell said that he “is in hiding” and described him as a
“scammer.”


                                               5
respondent rendered legal services to both Mr. Casaday and Mr. Daigre and that both

men were respondent’s clients.

      Based on these factual findings, the committee found that respondent violated

Rules 5.4(a), 5.5(a), and 8.4(a), as charged in the formal charges.

      The committee determined that respondent knowingly violated duties owed

to the legal profession. His conduct caused actual harm to Mr. Casaday and Mr.

Daigre, who paid for legal services and reasonably believed that a licensed attorney

would provide same; however, “they received nothing more than pointless drivel

masquerading as legal documents that Respondent claimed to have ‘proofed.’”

Furthermore, the unauthorized practice of law by a non-licensed person is a violation

of state law and is an affront to the Louisiana Supreme Court’s exclusive and plenary

power to define and regulate all facets of the practice of the law. The baseline

sanction for respondent’s misconduct is disbarment.

      In mitigation, the committee found the following factors: absence of a prior

disciplinary record, full and free disclosure to the disciplinary board and a

cooperative attitude toward the proceedings, and inexperience in the practice of law

(admitted 2011). In aggravation, the committee found the following factors: a

dishonest or selfish motive and refusal to acknowledge the wrongful nature of the

conduct.

      In formulating a recommendation for an appropriate sanction, the committee

considered In re: Morris, 14-1067 (La. 10/15/14), 149 So. 3d 229. In Morris, the

respondent had an arrangement with Citizens Against Legal Abuse (“CALA”), a

non-licensed domestic corporation that provided legal services to prospective

clients. CALA and the respondent maintained adjacent offices, and respondent was

advertised as available to represent clients referred by CALA. To facilitate the

arrangement, attorney-client contracts with letterhead that included the name of

CALA and of the respondent were given to prospective clients. In exchange for the

                                          6
referral, the respondent would remit to CALA a percentage of the fee paid by the

client, characterizing the payments as “donations.”         CALA retained primary

responsibility for setting, quoting, and collecting legal fees from prospective clients.

After concluding the contractual terms with the client, a CALA employee would

contact the respondent to advise her that she had been retained and to provide details

regarding the legal matter. Under these circumstances, the court found that the

respondent shared legal fees with a nonlawyer, facilitated the unauthorized practice

of law by a nonlawyer, and shared fees with a corporation not licensed to practice

law, in violation of Rules 5.4(a), 5.5(b), and 7.2(b) of the Rules of Professional

Conduct. While recognizing that the baseline sanction was disbarment, the court

deviated downward to a three-year suspension in light of the significant mitigating

circumstances present.

      The committee found that Morris is similar to the case at hand. While the

baseline sanction for respondent’s knowing violation of Rules 5.4(a), 5.5(a), and

8.4(a) is disbarment, the committee agreed that the appropriate sanction is a three-

year suspension from the practice of law, with an order of restitution. The committee

also recommended that respondent be assessed with costs and expenses.

      Respondent filed an objection to the severity of the sanction recommended by

the hearing committee.



                         Disciplinary Board Recommendation

      After reviewing this matter, the disciplinary board determined that the hearing

committee’s factual findings are not manifestly erroneous, and that the committee

correctly found respondent violated the Rules of Professional Conduct as charged.

Despite at all times knowing that Mr. Taylor and Ms. Terrell were not lawyers,

respondent agreed to and did assist them in providing legal services to prison

inmates, in violation of Rule 5.5(a), and shared in fees received from the prisoners

                                           7
for those services, in violation of Rule 5.4(a). These violations establish the

derivative violation of Rule 8.4(a). Further, respondent admitted to the material facts

giving rise to the rule violations in his sworn statement and hearing testimony. He

subsequently admitted all charged violations in his brief to the disciplinary board.

      The board determined that respondent violated duties owed to his client, the

public, and the profession.        Respondent acted knowingly in facilitating the

unauthorized practice of law by KCT and in sharing fees with them. Respondent

knew that Mr. Taylor and Ms. Terrell were not lawyers, yet he willingly assisted

them in the preparation of legal pleadings and shared in fees for those services.

Respondent’s conduct caused actual harm to Mr. Casaday and Mr. Daigre. Mr.

Casaday paid a total of $7,000 and Mr. Daigre paid a total of $6,000 for legal work

prepared by nonlawyers which respondent “proofed.” In each case, respondent

received $2,000 for his work. Further, his actions contributed to a delay in these

prisoners having licensed lawyers fully review their cases and pursue any

legitimately available procedures for obtaining post-conviction relief. Considering

the ABA’s Standards for Imposing Lawyer Sanctions, the board found the applicable

baseline sanction is suspension.

      The board found the only aggravating factor present is vulnerability of the

victims. In mitigation, the board recognized the following factors: absence of a prior

disciplinary record, full and free disclosure to the disciplinary board and a

cooperative attitude toward the proceedings, inexperience in the practice of law, and

character or reputation. The board specifically rejected respondent’s argument that

he should be credited with the mitigating factor of a timely good faith effort to rectify

the consequences of his misconduct. According to respondent, he offered to enroll

as counsel and return all fees he received from Mr. Casaday, and he has now

undertaken to represent Mr. Daigre in his motion to reduce sentence. However, the

board pointed out that as far back as the fall of 2016, Mr. Casaday began requesting

                                           8
that respondent either move forward with his post-conviction relief or return his

money. Mr. Casaday testified before the hearing committee in October 2017 that

respondent sent him a letter “not long ago” saying he would handle the post-

conviction matter. Mr. Casaday no longer trusted respondent and wanted his money

back. Respondent returned the $2,000 to Mr. Casaday by letter dated September 28,

2017, approximately three weeks before the hearing. Under these circumstances,

the board found there was not a timely and good faith effort on respondent’s part to

rectify the consequences of his misconduct.

      Turning to the issue of an appropriate sanction, the board noted that a wide

range of sanctions have been imposed in cases involving the unauthorized practice

of law, up to and including disbarment, depending upon the specific facts and

circumstances presented. The ODC relies on the disbarment cases, which often

involve systematic delegation of professional responsibilities to nonlawyer staff, in

arguing that disbarment should be the baseline sanction here. However, the board

found the circumstances presented in those cases are distinguishable from the facts

of the instant matter, which involves only two instances of a young lawyer assisting

a nonlawyer whom the respondent perceived as a “jailhouse lawyer” in the

unauthorized practice of law. Further, one of the clients affected has chosen to keep

respondent as his attorney and respondent has continued to represent him at no

additional charge.

      The board also found distinguishable the Morris case relied upon by the

committee. The respondent in Morris was charged with misconduct relating to the

CALA arrangement; however, additional attorney misconduct was present,

including lack of diligence, failure to communicate, and failure to return an unearned

fee. The respondent was also found to have converted more than $28,000 in client

funds, made false statements to the ODC, and engaged in conduct involving

dishonesty, fraud, deceit, or misrepresentation. The court focused on the conversion

                                          9
as the “most egregious conduct” and determined that while disbarment would

ordinarily be appropriate for such misconduct, a downward deviation to a three-year

suspension was warranted in light of the mitigating factors present.

      On the other hand, in cases in which an attorney has engaged in an isolated

instance of assisting a nonlawyer in the unauthorized practice of law, the court has

imposed relatively short periods of suspension. In In re: Mopsik, 04-2395 (La.

5/24/05), 902 So. 2d 991, the respondent was suspended for sixty days for abdicating

his professional responsibilities in a client matter to his paralegal and failing to

exercise any supervision over the paralegal’s activities in the matter. The court

concluded that Mopsik violated Rules 5.3 (responsibilities regarding nonlawyer

assistance) and 5.5, and that although his conduct was negligent, a suspension was

warranted due to the following aggravating factors: a prior disciplinary record,

refusal to acknowledge the wrongful nature of the conduct, vulnerability of the

victim, and substantial experience in the practice of law.

      In In re: Burns, 17-2153 (La. 5/1/18), 249 So. 3d 811, the respondent sent a

paralegal to participate in a pre-trial conference due to a conflict with another case.

The paralegal did not inform the court or the other lawyers that he was not a lawyer.

The board found that Burns violated Rules 5.5(a) and 8.4(a), and concluded that a

sixty-day suspension was the applicable baseline sanction. However, because Burns

had given false testimony during the disciplinary proceeding, the board found that

an upward deviation was warranted and recommended that Burns be suspended for

one year and one day. The court concurred in the finding of the rule violations and

imposed a one-year suspension with Ethics School.

      Considering the jurisprudence, the board determined that respondent’s

behavior was far less grievous than the cases involving a more pervasive pattern and

practice of the facilitation of the unauthorized practice of law by nonlawyers and fee

sharing, which have resulted in disbarment. The circumstances of this matter are

                                          10
more in line with those in Mopsik which involved misconduct in the handling of one

case. However, unlike respondent, Mopsik was a seasoned lawyer with almost forty

years of experience at the time of his misconduct. He also had a prior disciplinary

record and refused to acknowledge his wrongful conduct. Conversely, respondent

was inexperienced in the practice of law when he first encountered Mr. Taylor.

Furthermore, he was actually involved with only two clients of KCT; he has now

undertaken the full representation of one of the “clients,” Jeremy Daigre, without

charging an additional fee; multiple letters were submitted in support of respondent’s

good character; and he has no prior disciplinary offenses.

      Accordingly, the board recommended that respondent be suspended from the

practice of law for six months, fully deferred, subject to a one-year period of

probation and attendance at Ethics School. The board also recommended that

respondent be assessed with the costs and expenses of the proceeding.

      One board member concurred in the sanction recommended by the board.

Two board members dissented and would recommend a suspension of not less than

one year and one day.

      The ODC filed an objection to the disciplinary board’s recommendation.

Accordingly, the case was docketed for oral argument pursuant to Supreme Court

Rule XIX, § 11(G)(1)(b).



                                   DISCUSSION

      Bar disciplinary matters fall within the original jurisdiction of this court. La.

Const. art. V, § 5(B). Consequently, we act as triers of fact and conduct an

independent review of the record to determine whether the alleged misconduct has

been proven by clear and convincing evidence. In re: Banks, 09-1212 (La. 10/2/09),

18 So. 3d 57.      While we are not bound in any way by the findings and

recommendations of the hearing committee and disciplinary board, we have held the

                                          11
manifest error standard is applicable to the committee’s factual findings. See In re:

Caulfield, 96-1401 (La. 11/25/96), 683 So. 2d 714; In re: Pardue, 93-2865 (La.

3/11/94), 633 So. 2d 150.

      There is clear and convincing evidence in the record that respondent

improperly shared legal fees with Mr. Taylor and Ms. Terrell and assisted them in

practicing law. Respondent knew that Mr. Taylor and Ms. Terrell were not lawyers,

yet he willingly assisted them in the preparation of legal pleadings and shared in fees

for those services. Based on these facts, respondent has violated the Rules of

Professional Conduct as charged by the ODC.

      Having found evidence of professional misconduct, we now turn to a

determination of the appropriate sanction for respondent’s actions. In determining

a sanction, we are mindful that disciplinary proceedings are designed to maintain

high standards of conduct, protect the public, preserve the integrity of the profession,

and deter future misconduct. Louisiana State Bar Ass’n v. Reis, 513 So. 2d 1173

(La. 1987). The discipline to be imposed depends upon the facts of each case and

the seriousness of the offenses involved considered in light of any aggravating and

mitigating circumstances. Louisiana State Bar Ass’n v. Whittington, 459 So. 2d 520

(La. 1984).

      Respondent’s conduct was knowing. He violated duties owed to his clients,

the public, and the legal profession, causing actual harm to Mr. Casaday and Mr.

Daigre. Considering the ABA’s Standards for Imposing Lawyer Sanctions, the

baseline sanction in this matter is suspension.

      The record supports the aggravating factor of vulnerability of the victims. The

record supports the following mitigating factors: absence of a prior disciplinary

record, full and free disclosure to the disciplinary board and a cooperative attitude

toward the proceedings, inexperience in the practice of law (admitted 2011), and

character or reputation.

                                          12
      With respect to the issue of discipline, we agree with the disciplinary board

that a wide range of sanctions have been imposed in cases involving the unauthorized

practice of law, up to and including disbarment, depending upon the specific facts

and circumstances presented. While we do not find respondent’s conduct warrants

disbarment, it is important to note that in cases involving fee sharing with a

nonlawyer, “we have imposed a suspension of one year and one day.” In re: Watley,

01-1775 (La. 12/7/01), 802 So. 2d 593. Furthermore, in In re: Mopsik, 04-2395 (La.

5/24/05), 902 So. 2d 991, we imposed an actual period of suspension for the

negligent facilitation of the unauthorized practice of law, suggesting that where, as

here, knowing misconduct is at issue, an actual period of suspension would certainly

be warranted.

      Based on this jurisprudence, we will reject the recommendation of the

majority of the disciplinary board that respondent receive a fully deferred

suspension. Rather, respondent shall be suspended from the practice of law for

eighteen months, with all but one year deferred, subject to a one-year period of

unsupervised probation. Respondent shall also be required to attend Ethics School.



                                     DECREE

      Upon review of the findings and recommendations of the hearing committee

and disciplinary board, and considering the record, briefs, and oral argument, it is

ordered that Dante J. Butler, Louisiana Bar Roll number 33753, be and he hereby is

suspended from the practice of law for a period of eighteen months. It is further

ordered that all but one year of this suspension shall be deferred. Following the

active portion of the suspension, respondent shall be placed on unsupervised

probation for a period of one year. As a condition of probation, respondent is ordered

to attend and successfully complete the Louisiana State Bar Association’s Ethics

School. The probationary period shall commence from the date respondent and the

                                         13
ODC execute a formal probation plan. Any failure of respondent to comply with the

conditions of probation, or any misconduct during the probationary period, may be

grounds for making the deferred portion of the suspension executory, or imposing

additional discipline, as appropriate. All costs and expenses in the matter are

assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1,

with legal interest to commence thirty days from the date of finality of this court’s

judgment until paid.




                                         14
05/08/19

                      SUPREME COURT OF LOUISIANA

                                 NO. 2018-B-1812

                       IN RE: DANTE JEROME BUTLER


                 ATTORNEY DISCIPLINARY PROCEEDING


CRICHTON, J., concurring in part and dissenting in part.

      I agree with the majority’s determination that respondent has violated the

Rules of Professional Conduct as charged. However, I disagree with the sanction

imposed, as I find it too harsh under the particular circumstances.

      Although the violations here are indeed serious and fall well below the

standard expected in the legal profession, I find the majority failed to adequately

consider the mitigating factor of respondent’s inexperience in the practice of law at

the time this arrangement began. Specifically, respondent was admitted in 2011, and

in 2014, he entered into this particular fee arrangement with the non-lawyers. In my

view, a mere three years into the practice of law at the time respondent’s misconduct

began is a significant mitigating factor in this matter. See generally, In Re: Abdalla,

17-453 (La. 10/18/17), 236 So. 3d 1223 (Crichton, J., dissenting from the sanction

imposed as too harsh, finding significant mitigating factors the majority failed to

consider). Consequently, I dissent from the majority’s sanction, and would order

respondent to be suspended for one year, with all but six months deferred, followed

by a one year period of probation with conditions (including attendance and

successful completion of a session of the Louisiana State Bar Association's Ethics

School).